Citation Nr: 1013081	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus, and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1962 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in March 
1990 and informed the Veteran of its decision in June 1990.  
He did not appeal that decision.  

2.  Since that decision, evidence which relates to an 
unestablished fact necessary to substantiate the claim has 
been received.  

3.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's current tinnitus was manifest in service and has 
continued since service.  


CONCLUSIONS OF LAW

1.  The March 1990 RO rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

2.  The claim for service connection for tinnitus is 
reopened based on new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2009).  

3.  The criteria for service connection for tinnitus are 
met.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. §§ 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or 
assistance is necessary, and deciding the appeal is not 
prejudicial to the Veteran.  By letter dated in March 2006, 
the Veteran was informed of the criteria for assigning a 
disability rating and an effective date.  He will have the 
opportunity to appeal these "downstream" determinations 
after the RO has given effect to the following Board 
decision. 

Analysis

Service connection may be granted for disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

Service connection was denied by the RO for tinnitus in 
March 1990.  The Veteran was informed of that decision in 
March 1990 and did not appeal that decision and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The RO reopened and denied the claim on the merits in March 
2006.  Although the RO may have determined that new and 
material evidence was received to reopen the claim, the 
Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

Service treatment records do not contain any complaints of, 
suggestion of, or diagnosis of tinnitus.  On numerous 
reports of medical history in service, the Veteran denied 
ear trouble and his ears were normal on concurrent service 
examinations.  Nevertheless, the Veteran claimed service 
connection for hearing loss and tinnitus in July 1989 and 
was service-connected for right ear hearing loss in March 
1990.  At the time of an October 1989 VA examination, the 
Veteran reported that he had worked in high noise enclosed 
areas in service.  He had mild high frequency impairment in 
the right ear as reflected by a puretone threshold of 40 
decibels in his right ear at 4000 hertz and he also had a 
puretone threshold of 40 decibels at 8000 hertz in the left 
ear.  No mention was made of tinnitus in the October 1989 VA 
examination report.  The Veteran did not complain of or 
report it and it was not diagnosed.

The Veteran's claim for service connection for tinnitus was 
denied by the RO in March 1990.  The RO noted that service 
medical records did not disclose any complaints or treatment 
for tinnitus, and denied service connection for tinnitus as 
the evidence failed to establish incurrence or aggravation 
of it in service.  The Veteran was notified of the decision 
in June 1990 and did not appeal within one year thereof.  
Accordingly, that decision became final.  
38 U.S.C.A. § 7105.  

Additional evidence has been received since that decision.  
The Veteran was new to the VA audiology clinic in June 2005 
and reported intermittent tinnitus.  On VA examination in 
February 2006, the Veteran reported a history of military 
noise exposure and no significant post-service noise 
exposure.  He complained of constant severe bilateral 
tinnitus occurring daily for hours since approximately 1985-
1986.  The examiner noted that he had a moderate high 
frequency sensorineural hearing loss in his right ear, 
stated that it was not possible to delineate the etiology of 
the tinnitus, and stated that it was possible that the 
tinnitus was incurred in service.  

The evidence reporting tinnitus in and continuing since 
service in the February 2006 VA examination report is new 
and material evidence.  The Veteran had not reported this in 
the past, and continuity of symptomatology since service can 
serve as a basis to service connect a disability.  Wilson v. 
Derwinski, 2 Vet. App. 16 (1991).  Savage v. Gober, 10 Vet. 
App. 488 (1997).  It is within the Veteran's sensibilities 
to indicate that he has had tinnitus, even though he is a 
layperson and not a doctor.  Falzone v. Brown, 8 Vet. App. 
396 (1995).

Based upon the evidence, the Board will service connect 
tinnitus.  The issue in the case comes down to whether the 
Veteran's recent assertions of tinnitus in and continuing 
since service are credible.  The Board finds that they are.  
While he did not report ear trouble in service, the fact 
that he claimed service connection for tinnitus in 1989, 
shortly after service, is significant as it shows the 
Veteran believed he had tinnitus related to service at that 
time.  When he was examined in connection with that claim, 
there was no mention of tinnitus.  However, there is also no 
showing that the examiner even asked about tinnitus.  The 
Board finds the recent statements regarding tinnitus since 
service to be credible.  Reasonable doubt is resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).

ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Entitlement to service connection for tinnitus is 
warranted.  The appeal is allowed. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


